731 N.W.2d 93 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Benjamin Haynes COLLINS, Defendant-Appellant.
Docket No. 132653. COA No. 263020.
Supreme Court of Michigan.
May 18, 2007.
On order of the Court, the application for leave to appeal the November 14, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.
MARILYN J. KELLY, J., dissents and states as follows:
I believe that one question presented in this appeal should be reviewed by this Court. It appears that a juror withheld information that she should have revealed during voir dire. As a consequence, defendant may have been denied a fair and impartial jury. I would grant leave to appeal to determine whether defendant should have been granted a new trial.